Citation Nr: 1031729	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-37 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to irritable bowel syndrome (IBS), to include as 
secondary to depression.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
depression and IBS.  

In December 2008, prior to certification of the appeal to the 
Board, the Veteran's former representative withdrew its 
representation.  The Veteran has not appointed another 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals received 
in December 2008, the Veteran indicated that he wanted a hearing 
at a local VA office before a Member or Members of the Board 
(Travel Board hearing).

In December 2008 and June 2010, the RO asked the Veteran to 
complete forms indicating whether he would accept a 
videoconference hearing instead of an in person hearing, whether 
he still wanted a Travel Board hearing, or whether he wanted to 
proceed without a hearing.  The Veteran did not respond to these 
requests.  In June 2010; however, the Veteran was advised that 
"with your prior consent" he was being scheduled for a 
videoconference hearing, and that by accepting this hearing he 
had waived his right to an in person hearing under 38 C.F.R. 
§ 20.700 (2009).  The Veteran did not report for the scheduled 
hearing.

The record does not show that the Veteran ever waived his right 
to the requested Travel Board hearing or withdrew that request.  
As such, he remains entitled to the requested hearing.  
38 U.S.C.A. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

Afford the Veteran the opportunity for a 
Travel Board hearing in accordance with 
applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



